Case 1:20-cv-24468-RNS Document 30 Entered on FLSD Docket 03/08/2021 Page 1 of 3




                            United States District Court
                                      for the
                            Southern District of Florida

   Western-Southern Life Assurance       )
   Company, Plaintiff,                   )
                                         )
   v.                                    ) Civil Action No. 20-24468-Civ-Scola
                                         )
   Elma Grace Pearson and others,        )
   Defendants.                           )
                     Order On Motion For Default Judgment
       This matter is before the Court upon Stakeholder Western-Southern Life
  Assurance Company’s motion for default judgment against Claimant Gloria
  Prescott, pursuant to Federal Rule 55. (ECF No. 28.) Having reviewed Western-
  Southern’s motion and record, the Court denies without prejudice Western-
  Southern’s motion for default judgment. (ECF No. 28.)
       This interpleader action is brought pursuant to 28 U.S.C. § 1335 and
  Federal Rule 22. Interpleader is the means by which a stakeholder, who
  typically claims no interest in an asset, avoids liability by asking the Court to
  determine the asset’s rightful owner. John Hancock Life Ins. Co. v. Peralta, No.
  08-20395-Civ, 2009 WL 10668937, at *1 (S.D. Fla. Feb. 12, 2009) (Gold, J.).
  The essential requirement for interpleader is that the stakeholder is or may be
  exposed to double or multiple liability. Id. In an interpleader action, the burden
  is on the stakeholder to show that it is entitled to such an action. Id. By
  defaulting, a defendant is taken to admit the well-pleaded allegations of fact in
  a plaintiff’s complaint. Metropolitan Life Ins. Co. v. Prewitt, 18-81402-Civ, 2019
  WL 917430, at *2 (S.D. Fla. Feb. 25, 2019) (Bloom, J.).
       Upon review of the Stakeholder’s interpleader complaint, the Court finds
  that this interpleader action is well-plead. Western-Southern alleges that on
  January 24, 1985, the decedent Harry L. Pearson took out a life insurance
  policy, numbered W191976 valued at $47,500.00. (ECF No. 1, at ¶¶ 9-10.) At
  the time the policy was opened, Mr. Pearson named Elma Pearson, his wife, as
  the sole beneficiary of the policy. (ECF No. 1, at ¶ 11.) On October 31, 2019,
  Mr. Pearson requested Western-Southern change the beneficiary designation of
  the policy, requesting his wife receive $10,000.00; Leon Pearson, Mr. Pearson’s
  brother, receive $15,000.00; Ernestine Pearson, Mr. Pearson’s sister, receive
  $15,000.00; and Gloria Prescott, Mr. Pearson’s friend, receive $7,500.00. (ECF
  No. 1, at ¶ 13.) By letter dated November 7, 2019, Western-Southern rejected
Case 1:20-cv-24468-RNS Document 30 Entered on FLSD Docket 03/08/2021 Page 2 of 3




  this change, as the beneficiary change form required Mr. Pearson to list
  percentages and not dollar amounts for his beneficiaries. (ECF No. 1, at ¶¶ 14-
  15.) Mr. Pearson passed away on November 3, 2019, and therefore was unable
  to fix his beneficiary designations pursuant to Western-Southern’s
  instructions. (ECF No. 1, at ¶ 16.) Shortly after Mr. Pearson’s death, Western-
  Southern received information that there was a dispute among the beneficiaries
  as to who is the proper beneficiary or beneficiaries of Mr. Pearson’s policy, as
  well as a dispute as to whether Mr. Pearson had the capacity to execute this
  change. (ECF No. 1, at ¶¶ 17-18.) Western-Southern states it stands ready to
  pay out on the policy proceeds, but is concerned it may face multiple liability
  with respect to Mr. Pearson’s policy.
        While the Court finds that Western Southern has satisfied Federal Rule 22
  with respect to this interpleader action, it has not yet satisfied the
  jurisdictional requirements of 28 U.S.C. § 1335. Under 28 U.S.C. § 1335,
  district courts have “original jurisdiction of any civil action of interpleader . . . if
  two or more adverse claimants, of diverse citizenship . . . may claim to be
  entitled to such property . . . and if the plaintiff has deposited such money or
  property . . . into the registry of the Court.” 28 U.S.C. § 1335(a)(1). Actions for
  interpleader require only minimal diversity, which is satisfied here. DeKalb
  Cnty., Ga, Bd. of Ed Tax Sheltered Annuity Plan v. Trezvant, No. 1:11-CV-2787,
  2011 WL 13222716, at *1 (N.D. Ga. Oct. 26, 2011). As the Plaintiff has not yet
  moved to deposit the funds at issue into the registry of the Court, it appears
  the Court does not yet properly have jurisdiction over this action. Id. at *1-2.
        Accordingly, the Court denies without prejudice Western-Southern’s
  motion for default judgment. Once Western-Southern has satisfied the
  jurisdictional requirements of 28 U.S.C. § 1335, Western-Southern is free to
  move again for default judgment against Gloria Prescott. The Court notes that
  should Ms. Prescott fail to appear or contest her default, she will forfeit any
  claim or entitlement that she otherwise may have asserted pursuant to Mr.
  Pearson’s life insurance policy. Metropolitan Life, 2019 WL 917430, at *2
  (collecting cases).
         The Court directs the Clerk to mail copies of this order to any
  Defendant who has not appeared or who is appearing pro se at the addresses
  listed on the docket.
Case 1:20-cv-24468-RNS Document 30 Entered on FLSD Docket 03/08/2021 Page 3 of 3




        Done and ordered in Miami, Florida, on March 5, 2021.



                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
